Name: Commission Regulation (EC) No 1581/2004 of 27 August 2004 amending Regulation (EC) No 1639/2001 establishing the minimum and extended Community programmes for the collection of data in the fisheries sector and laying down detailed rules for the application of Council Regulation (EC) No 1543/2000
 Type: Regulation
 Subject Matter: information technology and data processing;  fisheries
 Date Published: nan

 10.9.2004 EN Official Journal of the European Union L 289/6 COMMISSION REGULATION (EC) No 1581/2004 of 27 August 2004 amending Regulation (EC) No 1639/2001 establishing the minimum and extended Community programmes for the collection of data in the fisheries sector and laying down detailed rules for the application of Council Regulation (EC) No 1543/2000 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1543/2000 of 29 June 2000 establishing a Community framework for the collection and management of the data needed to conduct the common fisheries policy (1), and in particular Articles 5(1) and 8(1) thereof, Whereas: (1) Whenever an on-board sampling scheme is established within the respective national programmes, access to vessels should be guaranteed for sampling purposes. Therefore, on-board observers should be accepted on any vessel in order to avoid biased estimates. (2) There is a need to assure a better sampling of stocks under recovery plans and deep-sea species, to obtain a better knowledge of these particular stocks. (3) The analysis of Member States reports on catch per unit of effort (hereinafter referred to as CPUE) data collected from 1995 to 2000, carried out together with the Scientific, Technical and Economic Committee for Fisheries (hereinafter referred to as the STECF), provides a basis on which to lay down the eligible CPUE data series to be collected in the future. (4) Based on the acquired experience during the first year of data collection in 2002 and taking into consideration the STECF advice, technical modifications are needed to the detailed guidelines for data collection laid down in Commission Regulation (EC) No 1639/2001 (2), and in particular to the names of the stocks and the sampling approach for length and age sampling strategies. (5) Regulation (EC) No 1639/2001 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1639/2001 is amended as follows: 1. Article 3 is amended as follows: (a) in the first paragraph, point (c) is replaced by the following: (c) in the event of sampling, a detailed description of the strategies followed and the statistical estimates used making it possible to appreciate the levels of precision and relationship between the cost and precision; this description shall also include estimates of levels of precision of the estimated parameter; these estimates shall be included in the final report, in a format established by the Commission, after having consulted the STECF.; (b) the second paragraph is deleted; (c) the following point is added: (e) in the event of sampling, the procedures set within the national programmes shall ensure the collection of the required data by duly appointed observers and the acceptance on board and cooperation with such observers by masters of fishing vessels, in accordance with Article 22(1)(d) of Council Regulation (EC) No 2371/2002 (3). 2. The Annex is amended in accordance with Annex I to this Regulation. 3. The Appendices are amended in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 August 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 176, 15.7.2000, p. 1. (2) OJ L 222, 17.8.2001, p. 53. (3) OJ L 358, 31.12.2002, p. 59. ANNEX I The Annex to Regulation (EC) No 1639/2001 is amended as follows: 1. In Chapter I, Section B, the following point is added: 5. With regard to the data collection of stocks subject to a recovery plan pursuant to a Council Regulation, sampling requirements for the extended programme shall become mandatory under the minimum programme for the year following the Regulations adoption and during the applicable period of the recovery plan. The same shall apply to surveys where the main objective stock is subject to a recovery plan. 2. In Chapter III, Section F is replaced by the following: F. Collection of data concerning the catches per unit of effort and/or effective effort of specific commercial fleets The following series are required: 1. At the minimum programme level, data shall only contain data series for catches and effort for:  fleets which have been used at any time from 1995 onwards in stock assessments, either analytical and/or production models,  stocks where there is no stock assessment and where CPUE data series were the only way to estimate trends in the stocks abundance at any time from 1995 onwards,  fisheries for which there are regional fisheries organisation (hereinafter referred to as RFO) obligations. Stock definitions shall correspond with the ones defined by RFOs, and the sampling strategies shall include, as a minimum, the corresponding strata. Member States shall provide a thorough description of the way in which the abundance index for each stock has been calculated. 2. At the extended programme level, data series for catches and effort for:  fleets which have not yet been used in stock assessments but where stock assessments are expected to be conducted in the future e.g. in the Mediterranean area and for deep-sea resources,  fleets where data collection started in recent years and until these data series are used in stock assessments (such data series may be transferred to the minimum programmes only if they are used in the stock assessment procedures),  fleets for which CPUE data series are collected but the data are presently only used for biological purposes (length and age composition, maturity data). Stock definitions should follow the ones defined by RFOs, and the sampling strategies shall include, as a minimum, the respective strata. Member States shall provide a thorough description of the way in which the abundance index for each stock has been calculated. 3. In Chapter III, Section H is amended as follows: (a) paragraph 1 is amended as follows: (i) points (a) and (b) are replaced by the following: (a) Parameters: Biological sampling must be performed in order to evaluate the composition in length and, where appropriate, in age of the landings for all the stocks specified as mandatory in Appendix XV. (b) Disaggregation and precision levels: (i) for stocks under recovery plans Member States shall apply a sampling strategy, achieving a precision level 2 for the length and, where appropriate, age composition of landings; (ii) for other stocks Member States shall apply a sampling strategy, achieving a precision level 1 for the length and, where appropriate, age composition of landings. However, if this approach cannot be achieved, Member States may apply an alternative methodology for which the required disaggregation levels are specified in Appendix XV. (ii) in point (d), first indent, subparagraph 3 is replaced by the following: 3. for the stocks in the Mediterranean area, the landings by weight of a Mediterranean Member State for a species corresponding to less than 10 % of the total EU landings of that species, taken in the Mediterranean area, or to less than 200 tonnes, are exempted. This derogation shall not apply for blue fin tuna. (iii) in point (d), second indent, subparagraph 3 is replaced by the following: 3. for the stocks in the Mediterranean area, the landings by weight of a Mediterranean Member State for a species corresponding to less than 10 % of the total EU landings of that species, taken in the Mediterranean area, or to less than 200 tonnes, are exempted. This derogation shall not apply to blue fin tuna. (iv) point (e) is replaced by the following: (e) Discards: Discards shall be the subject of an annual estimation of the distribution of the lengths by type of fishing technique when:  discard data is used in stock assessment working groups,  discards represent either more than 10 % of the total catches by weight, or more than 20 % of the catches in numbers for the stocks for which yearly discard data must be collected, as specified in Appendix XII. The sampling intensities are those as defined in Appendix XV for commercial landings. When discards take place for length ranges which are not represented in the landings, age-reading shall take place in accordance with the rules set out in in Appendix XV. However, if Member States cannot reach this level of precision or only at excessive cost, they may obtain a derogation from the Commission provided that this request is fully documented. (b) paragraph 2 is replaced by the following: 2. Extended programme: (a) Complementary parameters: Biological sampling shall be performed in order to evaluate the composition in length and, where appropriate, in age of the landings for all the stocks specified as optional in Appendix XV. (b) Disaggregation and precision levels: Member States shall apply a sampling strategy, achieving a precision level 1 for the length and, where appropriate, age composition of landings. However, if this approach cannot be achieved, Member States may apply an alternative methodology for which the required disaggregation levels are specified in Appendix XV. (c) Discards: The sampling programme for the estimation of the annual composition in lengths of the discards for optional stocks specified in Appendix XV. ANNEX II The Appendices to Regulation (EC) No 1639/2001 are amended as follows: 1. Appendix I is replaced by the following: Appendix I Geographic stratification by regional fisheries organisations ICES NAFO ICCAT GFCM CCAMLR IOTC Other Level 1 Area Area FAO Area Area e.g. 37 Mediterranean and Black sea Area e.g. 48 FAO Area FAO Area Level 2 Subarea e.g. IV North Sea Subarea e.g. 21.2 Labrador FAO Subarea Subarea e.g. 37.1 Western Subarea e.g. 48.1 Antarctic peninsula FAO Subarea FAO Subarea Level 3 Division e.g. IVc Division e.g. 21.2 H Division 5 ° Ã  5 ° Division e.g. 37.1.2 Gulf of Lions Division 5 ° Ã  5 ° Division 5 ° Ã  5 ° Division 5 ° Ã  5 ° Level 4 Rectangle 30 ² Ã  1 ° Rectangle Rectangle 1 ° Ã  1 ° Subdivision Rectangle 1 ° Ã  1 ° Rectangle 1 ° Ã  1 ° Rectangle 1 ° Ã  1 ° 2. Appendix II is replaced by the following: Appendix II Functional units (FUs) and statistical rectangles (Nephrop norvegicus) FU No Name ICES area Statistical rectangles 3 Skagerrak IIIa 47G0-G1; 46F9-G1; 45F8-G1; 44F7-G0; 43F8-F9 4 Kattegat IIIa 44G1-G2; 42-43G0-G2; 41G1-G2 5 Botney Gut  Silver Pit IVb, c 36-37 F1-F4; 35F2-F3 6 Farn Deeps IVb 38-40 E8-E9; 37E9 7 Fladen Ground IVa 44-49 E9-F1; 45-46E8 8 Firth of Forth IVb 40-41E7; 41E6 9 Moray Firth IVa 44-45 E6-E7; 44E8 10 Noup IVa 47E6 11 North Minch VIa 44-46 E3-E4 12 South Minch VIa 41-43 E2-E4 13 Clyde VIa 39-40 E4-E5 14 Irish Sea East VIIa 35-38E6; 38E5 15 Irish Sea West VIIa 36E3; 35-37 E4-E5; 38E4 16 Porcupine Bank VIIc, k 31-36 D5-D6; 32-35 D7-D8 17 Aran Grounds VIIb 34-35 D9-E0 18 Ireland NW coast VIIb 37D9-E1; 36D9 19 Ireland SW and SE coast VIIg, j 31-33 D9-E0; 31E1; 32E1-E2; 33E2-E3 20 NW Labadie, Baltimore and Galley VIIg, j 28-30 E1; 28-31 E2; 30-32 E3; 31 E4 21 Jones and Cockburn VIIg, h, j 22 Smalls VIIg 23 Bay of Biscay North VIIIa 22-24 E6-E7; 23-24E5 24 Bay of Biscay South VIIIb 20-21 E7-E8; 19E8 25 North Galicia VIIIc 15E0-E1; 16E1 26 West Galicia IXa 13-14 E0-E1 27 North Portugal (N of Cape Espichel) IXa 6-12E0; 9-12E1 28 South-West Portugal (Alentejo) IXa 3-5 E0-E1 29 South Portugal (Algarve) IXa 2E0-E2 30 Gulf of Cadiz IXa 2-3 E2-E3 31 Cantabrian Sea VIIIc 16E4-E7 32 Norwegian Deep IVa 44-52 F2-F6; 43F5-F7 33 Off Horn Reef IVb 39-41E4; 39-41E5 3. Appendix III is replaced by the following: Appendix III (Section C) Basic segmentation of vessels for capacities (MP) Vessel length < 12 m 12  ¤ 24 m 24  ¤ 40 m  ¥ 40 m Type of fishing technique Mobile gears Beam trawl Demersal trawl and demersal seiner Pelagic trawl and seiners Dredges Polyvalent Others (to be specified) Passive gears Gears using hooks (1) Drift and fixed nets Pots and traps Polyvalent Others (to be specified) Polyvalent gears Combining mobile and passive gears Vessels with no licence Note 1: If a gear category contains less than 10 vessels, then the cell can be merged with a neighbouring length category to be specified in the national programme. Note 2: If a vessel spends more than 50 % of its time using a specific type of fishing technique, it should be included in the corresponding segment. Note 3: Length is defined as length over all (LOA). 4. Appendix IV is replaced by the following: Appendix IV (Section C) Detailed disaggregation of vessels for capacities (EP) Vessel length < 10 m 10  ¤ 12 m 12  ¤ 18 m 18  ¤ 24 m 24  ¤ 40 m  ¥ 40 m Type of fishing technique Mobile gears Beam trawl North Sea  ¤ 221 kW North Sea > 221 kW Outside North Sea Demersal trawl and demersal seine Bottom trawl Danish and Scottish seiners Polyvalent Pelagic trawl and seiners Pelagic trawl Pelagic seiner and purse seiner Polyvalent Dredges Polyvalent mobile gears Others (to be specified) Passive gears Gears using hooks Long-lines Other gears using hooks Drift nets and fixed nets Pots and traps Polyvalent passive gears Others (to be specified) Polyvalent gears Combining mobile and passive gears Vessels with no licence 5. Appendix V is replaced by the following: Appendix V (Section D) Fishing capacity units by type of fishing technique Fishing technique Fishing capacity units Towed gears kW and GT Static gears kW and GT Polyvalent vessels kW and GT 6. Appendix VI is replaced by the following: Appendix VI (Section D) Stocks related to specific effort Species and area Threshold 1 (2) Threshold 2 (3) Salmon (Baltic Sea) 30 % 5 % Cod (all areas, except Mediterranean) 30 % 5 % Haddock (all areas, except Mediterranean) 30 % 5 % Saithe (all areas, except Mediterranean) 30 % 5 % Whiting (all areas, except Mediterranean) 30 % 5 % Plaice (all areas, except Mediterranean) 30 % 5 % Sole (all areas, except Mediterranean) 10 % 5 % Sole (Mediterranean) 30 % 5 % Nephrops (all areas) 30 % 5 % Hake (all areas) 30 % 5 % Anchovy (all areas) 30 % 5 % Sardine (all areas) 50 % 5 % Mackerel (all areas, except Mediterranean) 50 % 10 % Horse mackerel (all areas, except Mediterranean) 50 % 10 % Swordfish (all areas) 30 % 5 % Bluefin tuna (all areas) 30 % 5 % Bigeye tuna (all areas) 30 % 5 % Albacore (all areas) 30 % 5 % Yellow-fin tuna (all areas) 30 % 5 % Herring (all areas, except Mediterranean) 50 % 10 % Sprat (all areas, except Mediterranean) 50 % 10 % Sand eel (all areas, except Mediterranean) 70 % Norway pout (all areas, except Mediterranean) 70 % European eel (all areas) 30 % 7. Appendix XI is replaced by the following: Appendix XI (Section E) List of recreational fisheries stocks (MP) 1. Salmon (marine waters in the Baltic Sea and North Sea): Catch figures collected in weight and number by:  geographical area as defined in Appendix 1, level 2. 2. Bluefin tuna (all areas): Catch figures collected in weight and number by:  annual basis,  geographical area as defined in Appendix 1, level 2,  distinguishing catch of fish below and above 10 kg. 3. Cod in areas III, IV, V, VI and VII: Catch figures collected in weight by:  geographical area as defined in Appendix 1, level 2. The conclusions of these surveys must be forwarded to the Commission by 31 March 2007. 8. Appendix XII is replaced by the following: Appendix XII (Section E) List of stocks for landings and discards monitoring (MP) LEGEND: Catch and landings monitoring: within the market or sea-sampling programme the stratification of sampling is prioritised at the total or fleet level, with monthly, quarterly or annual sampling schemes, with data reported by rectangle, division or area. Fishing technique stratification: M Monthly by type of fishing technique (Appendix III) N Monthly total Q Quarterly by type of fishing technique (Appendix III) R Quarterly total Y Yearly by type of fishing technique (Appendix III) Z Yearly total T Triannual (one yearly over a period of three years) by type of technique (Appendix III) Geographical stratification: 0 Functional unit 1 ICES Statistical rectangle 2 ICES/NAFO divisions 3 ICES/NAFO subareas 4 ICCAT 1o rectangle 5 ICCAT 5o rectangle 6 FAO division 7 FAO subarea 8 FAO area 1. Stock definitions should follow those defined by regional fisheries organisations, and the sampling strategies should include at least the respective strata. 2. Data concerning areas separated by commas may be aggregated, while data concerning areas separated by slashes must not be aggregated. Species Area/Stock Sampling Strata Discards MP EP MP ICES areas I, II Glass eel Anguilla anguilla I, II Q2 M1 Yellow eel Anguilla anguilla I, II Q2 M1 Silver eel Anguilla anguilla I, II Q2 M1 Atlanto-scandian herring Clupea harengus IIa, V Q2 M2 Y Cod Gadus morhua I, II Q2 M2 Y Haddock Melanogrammus aeglefinus I, II Q2 M2 Y Blue whiting Micromesistius poutassou I-IX, XII, XIV Q2 M1 T Northern shrimp Pandalus borealis I, II Y2 Q2 T Saithe Pollachius virens I, II Q2 M2 Y Redfish Sebastes spp. I, II Y3 Q2 T Horse mackerel Trachurus trachurus IIa, IVa, Vb, VIa, VIIa-c, e-k, VIIIabde Q2 M1 T North Sea (Skagerrak)  ICES area IIIa (north) Sand eel Ammodytidae IIIa N Q2 M1 T Glass eel Anguilla anguilla IIIa N Q2 M1 Yellow eel Anguilla anguilla IIIa N Q2 M1 Silver eel Anguilla anguilla IIIa N Q2 M1 Herring Clupea harengus IV, VIId, IIIa/22-24, IIIa Q2 M1 Y Cod Gadus morhua IV, VIId, IIIa Q2 M2 Y Haddock Melanogrammus aeglefinus IV, IIIa Q2 M1 Y Hake Merluccius merluccius IIIa, IV, VI, VII, VIIIab Q2 M1 Y Blue whiting Micromesistius poutassou I-IX, XII, XIV Q2 M1 T Norway lobster Nephrops norvegicus Functional unit Q0 M0 Y Northern shrimp Pandalus borealis IIIa, IVa east R2 Q1 T Plaice Pleuronectes platessa IIIa Q2 M1 Y Saithe Pollachius virens IV, IIIa, VI Q2 M1 Y Mackerel Scomber scombrus IIIa, IVbc, VIId Q2 M1 T Sole Solea solea IIIa R2 Q1 Y Sprat Sprattus sprattus IIIa Q2 M1 T Norway pout Trisopterus esmarki IV, IIIa Q2 M1 T ICES area III (excluding Skagerrak), including Baltic Glass eel Anguilla anguilla All areas Q2 M1 Yellow eel Anguilla anguilla All areas Q2 M1 Silver eel Anguilla anguilla All areas Q2 M1 Herring Clupea harengus 22-24/25-29, 32/30/31/Gulf of Riga Q2 M1 T Cod Gadus morhua IIIa S/22-24, 3d/25-32 Q2 M2 Y Hake Merluccius merluccius IIIa, IV, VI, VII, VIIIab Q2 M1 Y Blue whiting Micromesistius poutassou I-IX, XII, XIV Q2 M1 T Norway lobster Nephrops norvegicus Functional unit Q0 M0 Y Flounder Platichthys flesus IIIa-d Q2 M1 T Plaice Pleuronectes platessa IIIa Q2 M1 Y Salmon Salmo salar IIIb-d, 22-31/32 R2 Q1 T Sea trout Salmo trutta IIIb-d R2 Q2 T Sole Solea solea IIIa R2 Q1 Y Sprat Sprattus sprattus IIIa S/IIIb-d Q2 M1 T North Sea and eastern Channel  ICES areas IV, VIId Sand eel Ammodytidae IV Q1 M1 T Glass eel Anguilla anguilla IV, VIId Q2 M1 Yellow eel Anguilla anguilla IV, VIId Q2 M1 Silver eel Anguilla anguilla IV, VIId Q2 M1 Argentine Argentina spp. IV Z2 R2 T Herring Clupea harengus IV, VIId, IIIa Q2 M1 Y Shrimp Crangon crangon IV, VIId Q1 M1 T Seabass Dicentrarchus labrax IV, VIId Y3 Q3 T Cod Gadus morhua IV, VIId, IIIa Q2 M1 Y Four-spot megrim Lepidorhombus boscii IV, VIId Y2 Q2 T Megrim Lepidorhombus whiffiagonis IV, VIId Y2 Q2 T Black-bellied angler Lophius budegassa IV, VIId Y2 Q2 T Anglerfish Lophius piscatorius IV, VI Y2 Q2 T Haddock Melanogrammus aeglefinus IV, IIIa Q2 M1 Y Whiting Merlangius merlangus IV, VIId Q2 M1 Y Hake Merluccius merluccius IIIa, IV, VI, VII, VIIIab Q2 M2 Y Blue whiting Micromesistius poutassou I-IX, XII, XIV Q2 M1 T Lemon sole Microstomus kitt IV, VIId Z2 R2 T Red mullet Mullus barbatus IV, VIId Z2 Q2 T Striped red mullet Mullus surmuletus IV, VIId Z2 Q2 T Norway lobster Nephrops norvegicus Functional unit Q0 M0 Y Northern shrimp Pandalus borealis IIIa, IVa east/IVa R2 Q1 T Plaice Pleuronectes platessa IV/VIId Q2 M1 Y Saithe Pollachius virens IV, IIIa, VI Q2 M1 Y Turbot Psetta maxima IV, VIId Q2 M1 T Thornback ray Raja clavata IV, VIId Z2 R2 T Starry ray Raja radiata IV, VIId Z2 R2 T Cuckoo ray Raja naevus IV, VIId Z2 R2 T Spotted ray Raja montagui IV, VIId Z2 R2 T Other rays and skates Rajidae IV, VIId Z2 R2 T Mackerel Scomber scombrus IIIa, IVbc, VIId Q2 M1 T Brill Scopthalmus rhombus IV, VIId Q2 M1 T Sole Solea solea IV/VIId Q2 M1 Y Sprat Sprattus sprattus IV Q1 M1 T Horse mackerel Trachurus spp. IIa, IVa, Vb, VIa, VIIa-c, e-k, VIIIabde/IIIa, IVbc, VIId Z2 R2 T Norway pout Trisopterus esmarki IV Q1 M1 Y NE Atlantic and western Channel  ICES V, VI, VII (excluding d), VIII, IX, X, XII, XIV Glass eel Anguilla anguilla all areas Q2 M1 Yellow eel Anguilla anguilla all areas Q2 M1 Silver eel Anguilla anguilla all areas Q2 M1 Scabbardfish Aphanopus spp. IXa, X Q2 Q3 T Argentine Argentina spp. all areas Z2 R2 T Alfonsinos Beryx spp. X R2 Q2 T Crab Cancer pagurus all areas Z2 Y2 T Gulper shark Centrophorus granulosus all areas Y2 M4 T Leafscale gulper shark Centrophorus squamosus all areas Y2 M4 T Portuguese dogfish Centroscymnus coelolepis all areas Y2 M4 T Herring Clupea harengus VIa/VIa N/VIaS, VIIbc/VIIa/VIIj Q2 M1 Y Conger Conger conger X R2 Q2 T Roundnose grenadier Coryphaenoides rupestris all areas Y2 Q2 T Seabass Dicentrarchus labrax all areas excluding IX Y2 Q2 T Anchovy Engraulis encrasicolus VIII Q2 M1 T Anchovy Engraulis encrasicolus IXa (only Cadiz) Q2 M2 T Cod Gadus morhua Vb, VI, XII, XIV Y2 Q2 Y Cod Gadus morhua Va/Vb/VIa/VIb/VIIa/VIIb-k/VIII Q2 M2 T Blue mouth rockfish Helicolenus dactylopterus IXa, X Q2 M2 T Lobsters Homarus gammarus all areas Z2 Y2 T Orange roughy Hoplostethus atlanticus all areas Z2 Y2 T Four-spot megrim Lepidorhombus boscii VIIIc, IXa Q2 M2 T Megrim Lepidorhombus whiffiagonis VI/VII, VIIIabd Q2 M2 Y Megrim Lepidorhombus whiffiagonis VIIIc, IXa Q2 M2 T Common squid Loligo vulgaris VIIIc, IXa Y2 Q2 T Black-bellied angler Lophius budegassa IV, VI/VIIe-k, VIIIabd/VIIIc, IXa Q2 M2 T Anglerfish Lophius piscatorius IV, VI/VIIb-k, VIIIabd/VIIIc, IXa Q2 M2 T Haddock Melanogrammus aeglefinus Va/Vb, VI, XII, XIV Y2 Q2 Y Haddock Melanogrammus aeglefinus VIa/VIb/VIIa/VIIb-k Q2 M2 Y Whiting Merlangius merlangus Vb/VIa/VIb/VIIa/VIIe-k Q2 M2 Y Whiting Merlangius merlangus VIII/IX, X Y2 Q2 T Hake Merluccius merluccius IIIa, IV, VI, VII, VIIIab/VIIIc, IXa Q2 M2 Y Blue whiting Micromesistius poutassou I-IX, XII, XIV Q2 M1 T Blue ling Molva dypterygia X R2 Q2 T Ling Molva molva all areas Y2 Q2 T Striped red mullet Mullus surmuletus all areas Z2 Y2 T Norway lobster Nephrops norvegicus Functional unit Q0 M0 Y Common octopus Octopus vulgaris VIIIc, IXa Y2 Q2 T White shrimp Parapenaeus longirostris IXa Y2 Q2 T Forkbeard Phycis phycis X Q2 M2 T Plaice Pleuronectes platessa VIIa/VIIe/VIIfg Q2 M2 Y Saithe Pollachius virens Va/Vb/IV, IIIa, VI Q2 M2 T Saithe Pollachius virens VII, VIII, IX, X Y2 Q2 T Wreckfish Polyprion americanus X Y2 Q2 T Blond ray Raja brachyura all areas Y2 Q2 T Thornback ray Raja clavata all areas Y2 Q2 T Spotted ray Raja montagui all areas Y2 Q2 T Cuckoo ray Raja naevus all areas Y2 Q2 T Other rays and skates Rajidae all areas Y2 Q2 T Greenland halibut Reinhardtius hippoglossoides V, VI, XII, XIV Y2 Q2 T Sardine Sardina pilchardus VIIIabd/VIIIc, IXa Q2 M1 T Spanish mackerel Scomber japonicus VIII, IX Y2 R2 T Mackerel Scomber scombrus II, IIIa, IV, V, VI, VII, VIII, IX/VIIIc, IXa Q2 M1 T Redfish Sebastes spp. V, VI, XII, XIV Q2 M2 T Cuttlefish Sepia officinalis VIIIc, IXa Y2 Q2 T Sole Solea solea VIIa/VIIe/VIIfg/VIIIab Q2 M2 T Sole Solea solea VIIbc/VIIhk/IXa Y2 Q2 T Sea bream Sparidae VIIIc, IXa, X Y2 Q2 T Blue jackmackerel Trachurus picturatus X Q2 M2 T Horse mackerel Trachurus trachurus IIa, IVa, Vb, VIa, VIIa-c, e-k, VIIIabde/VIIIc, IXa/X Q2 M1 T Pouting Trisopterus luscus VIIIc, IXa Y2 Q2 T Mediterranean Glass eel Anguilla anguilla all areas Q2 M1 Yellow eel Anguilla anguilla all areas Q2 M1 Silver eel Anguilla anguilla all areas Q2 M1 Giant red shrimp Aristeomorpha foliacea 1.3, 2.2, 3.1 Q6 M6 T Red shrimp Aristeus antennatus 1.1, 1.3, 2.2, 3.1 Q6 M6 T Bogue Boops boops 1.3, 2.1, 2.2, 3.1 Y6 Q6 T Dolphinfish Coryphaena hippurus all areas Y6 Q6 Dolphinfish Coryphaena equiselis all areas Z6 R6 Seabass Dicentrarchus labrax 1, 2 Y6 Q6 T Horned octopus Eledone cirrosa all areas Y6 Q6 T Musky octopus Eledone moschata all areas Y6 Q6 T Anchovy Engraulis encrasicolus all areas Q6 M6 T Grey gurnard Eutrigla gurnardus 1.3, 2.2, 3.1 Y6 Q6 T Squid Illex spp., Todarodes spp. 1.3, 2.1, 2.2, 3.1 Q6 M6 T Billfish Istiophoridae all areas Q5 Q4 T Common squid Loligo vulgaris 1.3, 2.2, 3.1 Y6 Q6 T Black-bellied anglerfish Lophius budegassa 1.1, 1.3, 2.2, 3.1 Q6 M6 T Anglerfish Lophius piscatorius 1.1, 1.3, 2.2, 3.1 Q6 M6 T Hake Merluccius merluccius all areas Q6 M6 T Grey mullet Mugilidae 1.3, 2.1, 2.2, 3.1 Q6 M6 T Red mullet Mullus barbatus all areas Q6 M6 T Striped red mullet Mullus surmuletus all areas Q6 M6 T Norway lobster Nephrops norvegicus 1.3, 2.1, 2.2, 3.1 Q6 M6 T Common octopus Octopus vulgaris all areas Q6 M6 T Pandora Pagellus erythrinus 1.1, 1.2, 2.1, 2.2, 3.1 Y6 Q6 T White shrimp Parapenaeus longirostris 1.1, 1.3, 2.2, 3.1 Q6 M6 T Caramote prawn Penaeus kerathurus 3.1 Y6 Q6 T Thornback ray Raja clavata 1.3, 2.1, 2.2, 3.1 Y6 Q6 T Brown ray Raja miraletus 1.3, 2.1, 2.2, 3.1 Y6 Q6 T Atlantic bonito Sarda sarda all areas Q5 Q4 T Sardine Sardina pilchardus all areas Q6 M6 T Mackerel Scomber spp. 1.3, 2.2, 3.1 Y6 Q6 T Sharks Shark-like Selachii all areas Q5 Q4 T Cuttlefish Sepia officinalis 1.3, 2.1, 3.1 Q6 M6 T Sole Solea vulgaris 1.2, 2.1, 3.1 Y6 Q6 T Gilthead sea bream Sparus aurata 1.2, 3.1 Y6 Q6 T Picarels Spicara spp. 1.3, 2.1, 2.2, 3.1 Y6 Q6 T Mantis shrimp Squilla mantis 1.3, 2.1, 2.2 Q6 M6 T Albacore Thunnus alalunga all areas Q5 Q4 T Bluefin tuna Thunnus thynnus all areas Q5 Q4 T Mediterranean horse mackerel Trachurus mediterraneus 1.1, 1.3, 3.1 Y6 Q6 T Horse mackerel Trachurus trachurus 1.1, 1.3, 3.1 Y6 Q6 T Tub gurnard Trigla lucerna 1.3, 2.2, 3.1 Y6 Q6 T Clam Veneridae 2.1, 2.2 Q6 M6 T Swordfish Xiphias gladius all areas Q5 Q4 T NAFO areas Cod Gadus morhua 2J3KL Y2 Q2 Y Cod Gadus morhua 3M Y2 Q2 Y Cod Gadus morhua 3NO Y2 Q2 Y Cod Gadus morhua 3Ps Y2 Q2 T Cod Gadus morhua SA 1 Y2 Q2 Y Witch flounder Glyptocephalus cynoglossus 3NO Y2 Q2 T American plaice Hippoglossoides platessoides 3LNO Y2 Q2 T American plaice Hippoglossoides platessoides 3M Y2 Q2 T Yellowtail flounder Limanda ferruginea 3LNO Y2 Q2 T Grenadiers Macrouridae SA 2 + 3 Y2 Q2 T Pandalus shrimp Pandalus spp. 3M Q2 M2 Y Skates Raja spp. SA 3 Y2 Q2 T Greenland halibut Reinhardtius hippoglossoides 3KLMNO Y2 Q2 Y Greenland halibut Reinhardtius hippoglossoides SA 1 Y2 Q2 T Redfish Sebastes spp. 3M Y2 Q2 Y Redfish Sebastes spp. 3LN Y2 Q2 Y Redfish Sebastes spp. 3O Y2 Q2 Y Redfish Sebastes spp. SA 1 Y2 Q2 Y Highly migratory species, Atlantic, Indian, Pacific Oceans Frigate tuna Auxis spp. Y M4 Y Atlantic back skipjack Euthynnus alleteratus Y M4 Y Billfish Istiophoridae Y M4 Y Short fin mako Isurus oxyrinchus Y M4 T Skipjack tuna Katsuwonus pelamis M5 M4 T Porbeagle Lamna nasus Y M4 T Blue shark Prionace glauca Y M4 T Atlantic bonito Sarda sarda Y M4 Y Sharks Squalidae Y M4 Y Albacore Thunnus alalunga M5 M4 T Yellowfin tuna Thunnus albacares M5 M4 Y Bigeye tuna Thunnus obesus M5 M4 Y Bluefin tuna Thunnus thynnus M5 M4 T Swordfish Xiphias gladius M5 M4 T CECAF FAO 34 Black scabbardfish Aphanopus carbo Madeira Q2 M2 T Hake Merluccius spp. Atlantic EC Q6 M6 T Common octopus Octopus vulgaris Atlantic EC Q4 M4 T Deepwater rose shrimp Parapeneus longirostris Atlantic EC Q2 M2 T Southern pink shrimp Penaeus notialis Atlantic EC Q3 M3 T Sardine Sardina pilchardus Atlantic EC Q5 M5 T Mackerel Scomber japonicus Madeira Q2 M2 T Horse mackerel Trachurus spp. Madeira Q2 M2 T WECAF Red snapper Lutjanus purpureus French Guiana EEZ Y6 Q7 T Penaeus shrimp Penaeus subtilis French Guiana EEZ M6 M7 T 9. Appendix XIII is replaced by the following: Appendix XIII List of optional species for EP Species Area/Stock Sampling strata ICES areas I, II Greenland halibut Reinhardtius hippoglossoides I, II Y3 North Sea (Skagerrak)  ICES area IIIa (north) Dab Limanda limanda IIIa N R2 Whiting Merlangius merlangus IIIa N R2 Sharks Squalidae IIIa N Z3 ICES area III (excluding Skagerrak), including Baltic Whitefish Coregonus lavaretus IIId R2 Pike Esox lucius IIId R2 Dab Limanda limanda IIIa S, IIIb-d R2 Haddock Melanogrammus aeglefinus IIIa S R2 Whiting Merlangius merlangus IIIa S R2 Perch Perca fluviatilis IIId R2 Plaice Pleuronectes platessa IIIb-d R2 Saithe Pollachius virens IIIa S R2 Turbot Psetta maxima IIIb-d R2 Pike-perch Stizostedion lucioperca IIId R2 North Sea and eastern Channel  ICES areas IV, VIId Catfish Anarhichas spp. IV Z3 Tusk Brosme brosme IV, IIIa Z3 Witch flounder Glyptocephalus cynoglossus IV Z3 Bluemouth rockfish Helicolenus dactylopterus IV Z3 Dab Limanda limanda IV, VIId Z2 Roughhead grenadier Macrourus berglax IV, IIIa Z3 Blue ling Molva dypterygia IV, IIIa Z3 Ling Molva molva IV, IIIa Z3 Common scallop Pecten maximus VIId Z2 Forkbeard Phycis phycis IV Z3 Greenland halibut Reinhardtius hippoglossoides IV Z3 Salmon Salmo salar IV Z0 Redfish Sebastes spp. IV Z3 Deepwater sharks Shark-like Selachii IV Z3 Small sharks Shark-like Selachii IV, VIId Z3 Spurdogs Squalus acanthias IV, VIId Z3 NE Atlantic and western Channel  ICES V, VI, VII (excluding d), VIII, IX, X, XII, XIV Scabbardfish Aphanopus spp. all areas, excluding IXa, X Z2 Meagre Argyrosoma regius all areas Z2 Alfonsinos Beryx spp. all areas, excluding X Z2 Whelks Busycon spp. all areas Y2 Conger Conger conger all areas, excluding X Y2 Seabass Dicentrarchus labrax IX Y2 Witch Glyptocephalus cynoglossus VI, VII Y2 Bluemouth rockfish Helicolenus dactylopterus all areas, excluding IXa, X Z2 Common squid Loligo vulgaris all areas, excluding VIIIc, IXa Y2 Capelin Mallotus villosus XIV Y2 Wedge sole Microchirus variegatus all areas Y2 Lemon sole Microstomus kitt all areas Z2 Blue ling Molva dypterygia all areas, excluding X Y2 Common octopus Octopus vulgaris all areas, excluding VIIIc, IXa Z2 Pandalid shrimp Pandalus spp. all areas Z2 Forkbeard Phycis phycis all areas, excluding X Z2 Plaice Pleuronectes platessa VIIbc/VIIhk/VIII, IX, X Y2 Pollack Pollachius pollachius all areas Y2 Salmon Salmo salar all areas Z0 Cuttlefish Sepia officinalis all areas, excluding VIIIc, IXa Z2 Razor clams Solen spp. all areas Z2 Sea bream Sparidae all areas, excluding VIIIc, IXa, X Z2 Spurdog Squalus acanthias all areas Y2 Mediterranean horse mackerel Trachurus mediterraneus VIIIc, IXa Y2 Pouting Trisopterus spp. all areas, excluding VIIIc, IXa Z2 Other deepwater species Other deepwater species all areas Z2 Mediterranean Blue whiting Micromesistius poutassou 1.1, 3.1 Y6 NAFO areas Pandalus shrimp Pandalus spp. 3LN Y2 CECAF FAO 34 Anchovy Engraulis encrasicolus Y7 Silver scabbardfish Lepidopus caudatus Mauritania Y7 Common squid Loligo vulgaris Atlantic EC Y7 Bonito Sarda sarda Mauritania Q7 Round sardinella Sardinella aurita Mauritania, Atlantic EC Y7 Short-body sardinella Sardinella maderensis Mauritania, Atlantic EC Y7 Chub mackerel Scomber japonicus Mauritania Y7 Cuttlefish Sepia hierredda Atlantic EC Y7 Finfish Sparidae, Serranidae, Haemulidae Atlantic EC Y7 Horse mackerel Trachurus trachurus Mauritania Y7 Cunene horse mackerel Trachurus trecae Mauritania Y7 Scabbardfish Trichiuridae Y7 CCAMLR FAO 58 Antarctic icefish Champsocephalus gunnari Kerguelen Y6 Antarctic toothfish Dissostichus eleginoides Kerguelen Y6 Grenadiers Macrouridae Kerguelen, Crozet Y6 Grey rock cod Notothenia squamifrons Kerguelen Y6 Skates Raja spp. Kerguelen, Crozet Y6 South-west Atlantic FAO 41 Antarctic toothfish Dissostichus eleginoides Argentina/UK Y7 Cusk-eel Genypterus blacodes Argentina/UK Y7 Short-finned squid Illex argentinus Argentina/UK Q7 Patagonian squid Loligo gahi Argentina/UK Q7 Grenadiers Macrourus spp. Argentina/UK Y7 Patagonian grenadier Macruronus magellanicus Argentina/UK Y7 Southern hake Merluccius australis Argentina/UK Y7 Argentinian hake Merluccius hubbsi Argentina/UK Q7 Southern blue whiting Micromesistius australis Argentina/UK Y7 Patagonian rock cod Notothenia spp., Patagonotothen spp. Argentina/UK Y7 Red cod Salilota australis Argentina/UK Y7 Angola FAO 47 Red striped shrimp Aristeus varidens Angola Q7 Deepwater rose shrimp Parapenaeus longirostris Angola Q7 Penaeid shrimp Penaeus spp. Angola Q7 10. Appendix XIV is replaced by the following: Appendix XIV (Section G) List of surveys (MP, EP) Name of the survey Area Period Main objectives (Species etc.) Survey effort Priority days hauls ICES area III including Baltic BITS first/fourth quarter IIIaS, IIIb-d First and fourth quarters Cod and other demersal species 129-157 510 1 IBTS first/third quarter IIIa First and third quarters Haddock, cod, saithe, herring, sprat, whiting, mackerel, Norway pout 22-26 95 1 Herring acoustic survey IIIa and IIIb-d Third and fourth quarters Herring, sprat 60-74 180 1 Sprat acoustic survey IIIc-d Second quarter Sprat 32-39 85 1 Herring larvae survey IIIc Second quarter Herring larvae 54-66 400 2 German flatfish survey IIIc Third quarter Flounder 24-30 20 2 North Sea and eastern Channel and Area II IBTS first quarter IV, IIIa First quarter Haddock, cod, saithe, herring, sprat, whiting, mackerel, Norway pout 117-143 360 1 Atlan/Scand. herring survey IIa May Herring, blue whiting 27-33 90 + track 1 IBTS third quarter IV, IIIa Third quarter Haddock, cod, saithe, herring, sprat, whiting, mackerel, Norway pout 117-143 360 1 NS herring acoustic survey IV, IIIa July Herring, sprat 68-83 150 + track 1 BTS IVb, IVc, VIId Third quarter Plaice, sole 50-62 280 1 Sole net survey IVb, IVc Third quarter Sole, plaice 14-17 60 1 Demersal young fish survey Coasts of NS Third, fourth quarters Plaice, sole, brown shrimp 117-143 1 000 1 Herring larvae survey IV, VIId First, fourth quarters Herring, sprat larvae 37-45 390 2 Greenland halibut survey IIb slopes October since 1997 Greenland halibut 27-33 120 from 300-750 m water depth 2 Nephrops TV survey IVa, IVb First, fourth quarters Nephrops 17-21 90 2 Channel ground fish survey VIId Fourth quarter Whiting, cod, pout, plaice, red gurnard, black bream, red mullet 27-33 100 2 German cod survey German Bight First, fourth quarters Cod, whiting, plaice and dab 14-18 70 2 Mackerel egg survey IV May-July (triennial) Mackerel egg production 14 130 1 NE Atlantic area and western Channel Western IBTS fourth quarter VIa, VII, VIII, IXa October-November Groundfish survey (gadoids and pelagics) abundance indices 149-182 580 1 ISBCBTS VIIa f g September Sole, plaice 22-26 120 1 Mackerel/horse mackerel egg survey VIa, VII, VIII, IXa January-July (triennial) Mackerel, horse mackerel egg production 252-308 1 750 plankton/50 bottom trawls 1 Spawning/pre-spawning herring acoustic survey VIa, VIIa, g July, September, November, March, January Herring, sprat 126-154 Acoustic track 1 Sardine, anchovy, horse mackerel acoustic survey VIII, IX March/April/May Sardine, anchovy, mackerel, horse mackerel abundance indices 77-95 140 1 Bioman VIII May Anchovy SSB (DEP) 18-22 600/20 pelagic hauls 1 Redfish survey Irminger Sea June (every two years) Redfish abundance, age 24-30 20 1 Sardine DEPM VIIIc, IXa Spring (VIII), winter (IX), Triennial Sardine SSB and use of CUFES to improve estimates 108-132 1 200 1 WCBTS VIIe October Sole, plaice, anglerfish, lemon sole 7-9 55 1 Blue whiting survey VI, VII March-April Blue whiting 40 80 1 RESSGASC VIIIa, b May and October Abundance indices, discards for hake, sole 22-26 70 2 Nephrops TV survey VIa Nephrops (from burrow counts) 28-34 200 2 Egg production survey VIIa January-May (five-yearly) Egg production (demersal) 58-70 800 2 DARD groundfish VIIa March Groundfish survey (gadoids and pelagics) 9-11 45 2 DARD herring larvae VIIa November Larva indices: herring 5-6 60 2 DARD MIK-net VIIa May/June Pelagic juvenile indices: gadoids 5-6 45 2 DARD Nephrops VIIa April and August Distribution and biology: Nephrops 14-18 80 2 Juvenile plaice survey VIIa May Young plaice 6-8 25 2 Nephrops VIIa June Nephrops ecology 6-8 25 2 Cod tagging VIIa, b, VIa-b March Cod 9-11 30 2 Egg and larval survey VI April Demersal (gadoids) 25-31 70 2 ARSA IXa March Abundance indices for demersal stocks 15-19 50 2 Sardine acoustic survey (SAR) IXa November Abundance indices, recruitment 23-29 40 2 Nephrops IXa June Nephrops abundance indices/Nephrops recruitment 15-19 60 2 Groundfish survey summer IXa July/August Abundance for hake, horse mackerel, mackerel 23-28 65 2 Deep sea fish survey IXa August/September Abundance indices of deep sea stocks 41-50 130 2 ARQDAÃ O X April/May Abundance of bluemouth rockfish, forkbears, alfonsinos, conger, sea breams 41-50 35 2 DEEP X Fourth quarter Distribution and abundance 27-33 25 2 Pelagicos X Third quarter Distribution and abundance of tuna and sharks 27-33 25 2 Greenland groundfish survey ICES XIV, NAFO SA1 September/October Distribution, abundance, biomass, recruitment of target species, cod and other species 42-52 70 down to 400 m 2 IBTS (WCGFS) VIIe-k, VIIIa March Groundfish survey (gadoids and pelagics) 27-33 80 2 Scottish west coast, young fish survey VIa, VIIa March Gadoids, herring, mackerel 19-23 60 2 Rockall survey VIb September (biennial) Haddock 12-14 40 2 Deepwater survey VIa September (biennial) Deepwater species abundance 14 35 2 Porcupine groundfish survey VIIb, c, j, k Third quarter Hake, monk, megrim 30 90 2 Mediterranean Medits 37(1, 2, 3.1) Second quarter 30 species 320-391 1 100 1 Pelmed 37(2) June-July Sardine, anchovy (abundance indices) 23-28 15 2 GRUND 37(1, 2) Biological data of 10 target species 81-99 1 080 2 Anchovy 37(3.1) Anchovy abundance estimation 11-13 110 2 Ecomed 37(1) November-December Sardine, anchovy (abundance indices) 27-33 55 2 Sardine 37(3.1, 2.2) Sardine abundance estimation 27-33 110 2 NAFO area Flemish cap groundfish survey 3M July since 1988 Cod, American plaice, redfish, Greenland halibut, roughhead grenadier, shrimp 30-36 120 up to 750 m water depth 1 3NO groundfish survey 3NO April/May since 1995 Yellowtail flounder, American plaice, cod, redfish, Greenland halibut, roughhead grenadier 27-33 120 to 1 250 m 2 Indian and Atlantic Oceans, Mediterranean Sea Tuna tagging (only for assessment purposes) Indian and Atlantic Oceans, Mediterranean Bigeye, bluefin, swordfish 1 Tuna tagging (only for assessment purposes) Indian and Atlantic Oceans, Mediterranean Yellow fin, skipjack, albacore 2 11. Appendix XV is replaced by the following: Appendix XV (Section H) Age-length sampling scheme (MP, EP) LEGEND: (a) M : Mandatory species which should be sampled within the minimum programme O : Optional species which could be sampled within extended programme N/A : not applicable (b) Market sampling effort defined as the numbers of samples taken per average tonne of landings of the last three years, on an annual basis: A 1/20 B 1/50 C 1/100 D 1/200 E 1/500 F 1/1 000 G 1/2 000 (c) Length sampling level defined as the number of fish measured per sample: 0 400 1 200 2 100 3 50 4 25 or less as available (d) As regards ageing, in cases where the sampling scheme as given in this Appendix is excessive, the following rule applies: For stocks for which age reading is possible, 40 individuals must be aged per year within each length interval. However, this number can be reduced if Member States establish that such a reduction will not affect the quality of the age composition estimate. Species Area/Stock M/O Length Age ICES areas I, II Eel Anguilla anguilla I, II M A2 A2 Atlanto-Scandian herring Clupea harengus IIa, V M F3 F4 Cod Gadus morhua I, II M D3 E4 Haddock Melanogrammus aeglefinus I, II M D3 E4 Blue whiting Micromesistius poutassou I-IX, XII, XIV M F3 F3 Northern shrimp Pandalus borealis I, II M D2 N/A Saithe Pollachius virens I, II M D2 E3 Greenland halibut Reinhardtius hippoglossoides I, II O F3 F3 Redfish Sebastes spp. I, II M E2 E2 Horse mackerel Trachurus trachurus IIa, IVa, Vb, VIa, VIIa-c, e-k, VIIIabde M F3 F4 North Sea (Skagerrak)  ICES area IIIa (north) Sand eel Ammodytidae IIIa N M F3 F3 Eel Anguilla anguilla IIIa N M A2 A2 Herring Clupea harengus IV, VIId, IIIa/22-24, IIIa M F2 F2 Cod Gadus morhua IV, VIId, IIIa M C3 C4 Dab Limanda limanda IIIa N O C3 C3 Haddock Melanogrammus aeglefinus IV, IIIa M C3 C3 Whiting Merlangius merlangus IIIa N O C3 C3 Hake Merluccius merluccius IIIa, IV, VI, VII, VIIIab M C3 C3 Blue whiting Micromesistius poutassou I-IX, XII, XIV M F3 F3 Norway lobster Nephrops norvegicus Functional unit M C1 N/A Pandalid shrimp Pandalus borealis IIIa, IVa east M C0 N/A Plaice Pleuronectes platessa IIIa M C3 C3 Saithe Pollachius virens IV, IIIa, VI M C3 C3 Mackerel Scomber scombrus IIIa, IVbc, VIId M E3 E3 Sole Solea solea IIIa P B3 B3 Sprat Sprattus sprattus IIIa M F2 F2 Sharks Squalidae IIIa N O C4 N/A Norway pout Trisopterus esmarki IV, IIIa M F3 F3 ICES area III (excluding Skagerrak) including Baltic Eel Anguilla anguilla IIIa (excluding a N) M A2 A2 Herring Clupea harengus 22-24/25-29, 32/30/31/Gulf of Riga M F2 F2 Whitefish Coregonus lavaretus IIId O C3 C3 Pike Esox lucius IIId O C3 C3 Cod Gadus morhua IIIa S M C3 C3 Cod Gadus morhua IIIb-d M D3 D4 Dab Limanda limanda IIIa S, IIIb-d O D3 D3 Haddock Melanogrammus aeglefinus IIIa S O C3 C3 Whiting Merlangius merlangus IIIa S O C3 C3 Hake Merluccius merluccius IIIa, IV, VI, VII, VIIIab M C3 C3 Blue whiting Micromesistius poutassou I-IX, XII, XIV M F3 F3 Norway lobster Nephrops norvegicus Functional unit M C1 N/A Perch Perca fluviatilis IIId O C3 C3 Flounder Platichtys flesus IIIb-d M C3 C3 Plaice Pleuronectes platessa IIIa S M C3 C3 Plaice Pleuronectes platessa IIIb-d O D3 D3 Saithe Pollachius virens IIIa S O C3 C3 Turbot Psetta maxima IIIb-d O C3 C3 Salmon Salmo salar IIIb-d, 22-31/32 M C3 C3 Sea trout Salmo trutta IIIb-d M C3 C3 Sole Solea solea IIIa M B3 B3 Sprat Sprattus sprattus IIIa S M F2 F3 Sprat Sprattus sprattus IIIb-d M G2 G3 Pike-perch Stizostedion lucioperca IIId O C3 C3 North Sea and eastern Channel  ICES areas IV, VIId Sand eel Ammodytidae IV M G3 G3 Eel Anguilla anguilla IV, VIId M A2 A2 Catfish Anarhichas spp. IV O C4 C4 Argentine Argentina spp. IV M F1 F2 Tusk Brosme brosme IV, IIIa O C4 C4 Herring Clupea harengus IV, VIId, IIIa M F3 F4 Shrimp Crangon crangon IV, VIId M E2 N/A Sea bass Dicentrarchus labrax IV, VIId M D3 D3 Cod Gadus morhua IV, VIId, IIIa M D3 D4 Witch flounder Glyptocephalus cynoglossus IV O C4 C4 Blue-mouth rockfish Helicolenus dactylopterus IV O C4 C4 Four-spot megrim Lepidorhombus boscii IV, VIId M E3 E4 Megrim Lepidorhombus whiffiagonis IV, VIId M E3 E4 Dab Limanda limanda IV, VIId O C4 C4 Black-bellied angler Lophius budegassa IV, VIId M D4 D4 Anglerfish Lophius piscatorius IV, VI M D4 D4 Roughhead grenadier Macrourus berglax IV, IIIa O C4 C4 Haddock Melanogrammus aeglefinus IV, IIIa M D3 D4 Whiting Merlangius merlangus IV, VIId M E4 D4 Hake Merluccius merluccius IIIa, IV, VI, VII, VIIIab M C4 C4 Blue whiting Micromesistius poutassou I-IX, XII, XIV M F3 F3 Lemon sole Microstomus kitt IV, VIId M D4 D4 Blue ling Molva dypterygia IV, IIIa O C4 C4 Ling Molva molva IV, IIIa O C4 C4 Red mullet Mullus barbatus IV, VIId M D3 D3 Striped red mullet Mullus surmuletus IV, VIId M D3 D3 Norway lobster Nephrops norvegicus Functional unit M B0 N/A Northern shrimp Pandalus borealis IIIa, IVa east/IVa M E2 N/A Common scallop Pecten maximus VIId M D3 N/A Forkbeard Phycis phycis IV O C4 C4 Plaice Pleuronectes platessa IV M E3 E4 Plaice Pleuronectes platessa VIId M C1 C3 Saithe Pollachius virens IV, IIIa, VI M D3 D4 Turbot Psetta maxima IV, VIId M D4 D4 Thornback ray Raja clavata IV, VIId M E4 N/A Spotted ray Raja montagui IV, VIId M E4 N/A Cuckoo ray Raja naevus IV, VIId M E4 N/A Starry ray Raja radiata IV, VIId M E4 N/A Other rays and skates Rajidae IV, VIId M E4 N/A Greenland halibut Reinhardtius hippoglossoides IV O C4 C4 Salmon Salmo salar IV O C4 C4 Mackerel Scomber scombrus IIIa, IVbc, VIId M F3 F4 Brill Scophthalmus rhombus IV, VIId M D4 D4 Redfish Sebastes spp. IV O C4 C4 Deepwater shark Shark-like Selachii IV O C4 N/A Small shark Shark-like Selachii IV, VIId O C4 N/A Sole Solea solea IV M D3 D4 Sole Solea solea VIId M C1 C3 Sprat Sprattus sprattus IV/VIIde M G3 G3 Spurdog Squalus acanthias IV, VIId O C4 N/A Horse mackerel Trachurus spp. IIa, IVa, Vb, VIa, VIIa-c, e-k, VIIIabde/IIIa, IVbc, VIId M F2 F4 Norway pout Trisopterus esmarki IV M G3 G3 NE Atlantic and western Channel  ICES areas V, VI, VII (excluding d), VIII, IX, X, XII, XIV Eel Anguilla anguilla all areas M A2 A2 Scabbardfish Aphanopus spp. all areas, excluding IXa, X V F3 F3 Scabbardfish Aphanopus spp. IXa, X M B2 B4 Argentine Argentina spp. all areas M F1 F2 Meagre Argyrosoma regius all areas O F3 F3 Alfonsinos Beryx spp. all areas, excluding X O F3 F3 Alfonsinos Beryx spp. X M A3 A4 Whelk Busycon spp. all areas O F3 F3 Edible crab Cancer pagurus all areas M D3 N/A Gulper shark Centrophorus granulosus all areas M B4 N/A Leafscale gulper shark Centrophorus squamosus all areas M B4 N/A Portuguese dogfish Centroscymnus coelolepis all areas M B4 N/A Herring Clupea harengus VIa/VIaN/VIaS, VIIbc/VIIa/VIIj O F3 F4 Conger Conger conger all areas, excluding X O F3 F4 Conger Conger conger X M B4 B4 Roundnose grenadier Coryphaenoides rupestris all areas M F3 C2 Sea bass Dicentrarchus labrax all areas, excluding IX M D3 E4 Sea bass Dicentrarchus labrax IX O F3 F4 Anchovy Engraulis encrasicolus IXa (only CÃ ¡diz) M E2 F3 Anchovy Engraulis encrasicolus VIII M D3 E4 Cod Gadus morhua Va/Vb/VIa/VIb/VIIa/VIIe-k M D3 E4 Witch Glyptocephalus cynoglossus VI, VII O F3 F3 Bluemouth rockfish Helicolenus dactylopterus all areas, excluding IXa, X O F3 F2 Bluemouth rockfish Helicolenus dactylopterus IXa, X M B3 B4 Lobster Homarus gammarus all areas M F3 N/A Orange roughy Hoplostethus atlanticus all areas M F3 F3 Four-spot megrim Lepidorhombus boscii VIIIc, IXa M C3 E3 Megrim Lepidorhombus whiffiagonis VII, VIIIabd/VIIIc, IXa M C3 E3 Common squid Loligo vulgaris all areas, excluding VIIIc, IXa O F3 N/A Common squid Loligo vulgaris VIIIc, IXa M B2 N/A Black-bellied angler Lophius budegassa IV, VI/VIIb-k, VIIIabd M C3 D4 Black-bellied angler Lophius budegassa VIIIc, IXa M B3 E3 Anglerfish Lophius piscatorious IV, VI/VIIb-k, VIIIabd M C3 D4 Anglerfish Lophius piscatorious VIIIc, IXa M B3 E3 Capelin Mallotus villosus XIV O F3 F3 Haddock Melanogrammus aeglefinus Va/Vb M F4 F4 Haddock Melanogrammus aeglefinus VIa/VIb/VIIa/VIIb-k M E4 E3 Whiting Merlangius merlangus VIII/IX, X M F3 F4 Whiting Merlangius merlangus Vb/VIa/VIb/VIIa/VIIe-k M C3 E3 Hake Merluccius merluccius IIIa, IV, VI, VII, VIIIab/VIIIc, IXa M C3 E3 Wedge sole Microchirus variegatus all areas O F3 F3 Blue whiting Micromesistius poutassou I-IX, XII, XIV M F3 F4 Lemon sole Microstomus kitt all areas O F3 F3 Blue ling Molva dypterygia all areas, excluding X O F3 F4 Blue ling Molva dypterygia X M A4 A4 Ling Molva molva all areas M F3 F4 Striped red mullet Mullus surmuletus all areas M F3 F3 Norway lobster Nephrops norvegicus VI Fuctional unit M B0 N/A Norway lobster Nephrops norvegicus VII Functional unit M B1 N/A Norway lobster Nephrops norvegicus VIII, IX Functional unit M A1 N/A Common octopus Octopus vulgaris all areas, excluding VIIIc, IXa O F3 N/A Common octopus Octopus vulgaris VIIIc, IXa M B3 N/A Pandalid shrimps Pandalus spp. all areas O F3 N/A White shrimp Parapenaeus longirostris IXa M B1 N/A Forkbeard Phycis phycis all areas, excluding X O F3 F3 Forkbeard Phycis phycis X M B3 B4 Plaice Pleuronectes platessa VIIa/VIIe/VIIfg M B1 B3 Plaice Pleuronectes platessa VIIbc/VIIh-k/VIII, IX, X O F3 F4 Pollack Pollachius pollachius all areas O F3 F4 Saithe Pollachius virens Va/Vb/IV, IIIa, VI M C3 E3 Saithe Pollachius virens VII, VIII M F3 F4 Wreckfish Polyprion americanus X M A4 A4 Blond ray Raja brachyura all areas M F4 N/A Thornback ray Raja clavata all areas M F4 N/A Spotted ray Raja montagui all areas M F4 N/A Cuckoo ray Raja naevus all areas M E4 N/A Other rays and skates Rajidae all areas M F4 N/A Greenland halibut Reinhardtius hippoglossoides V, XIV/VI M A2 E3 Salmon Salmo salar all areas O F3 F3 Sardine Sardina pilchardus VIIIabd/VIIIc, IXa M C3 E3 Spanish mackerel Scomber japonicus VIII, IX M D3 F4 Mackerel Scomber scombrus II, IIIa, IV, V, VI, VII, VIII, IX (excluding VIIIc, IXa) M F3 F4 Mackerel Scomber scombrus VIIIc, IXa M D4 D4 Redfishes Sebastes spp. V, VI, XII, XIV M C2 E3 Cuttlefish Sepia officinalis Mackerel, excluding VIIIc, IXa O F3 N/A Cuttlefish Sepia officinalis VIIIc, IXa M B3 N/A Sole Solea solea VIIa/VIIfg M B1 B3 Sole Solea solea VIIbc/VIIhjk/IXa M F3 F4 Sole Solea solea VIIe M C3 D4 Sole Solea solea VIIIab M B1 C3 Razor clams Solen spp. all areas V F3 N/A Sea bream Sparidae all areas, excluding VIIIc, IXa, X O F3 F3 Sea bream Sparidae VIIIc, IXa, X M B3 B4 Spurdog Squalus acanthias all areas O F3 N/A Mediterranean horse mackerel Trachurus mediterraneus VIII, IX V F3 F4 Blue jack mackerel Trachurus picturatus X M B3 C4 Horse mackerel Trachurus trachurus IIa, IVa, Vb, VIa, VIIa-c, e-k, VIIIabde/X M F3 F4 Horse mackerel Trachurus trachurus VIIIc, IXa M D3 E2 Pouting Trisopterus luscus VIIIc, IXa M B4 B4 Pouting Trisopterus spp. all areas, excluding VIIIc, IXa O F3 F3 Other deepwater species Other deepwater species all areas O F3 F3 Mediterranean Eel Anguilla anguilla all areas M A2 A2 Giant red shrimp Aristeomorpha foliacea 1.3, 2.2, 3.1 M B3 N/A Red shrimp Aristeus antennatus 1.1, 1.3, 2.2, 3.1 M B3 N/A Bogue Boops boops 1.3, 2.1, 2.2, 3.1 M E3 E4 Dolphinfish Coryphaena hippurus all areas M B3 B3 Dolphinfish Coryphaena equiselis all areas M B3 B3 Sea bass Dicentrarchus labrax 1.2 M E3 E3 Horned octopus Eledone cirrosa 1.1, 1.3, 2.1, 2.2, 3.1 M E4 N/A Musky octopus Eledone moschata 1.3, 2.1, 2.2, 3.1 M E4 N/A Anchovy Engraulis encrasicolus all areas M D3 E4 Grey gurnard Eutrigla gurnardus 1.3, 2.2, 3.1 M D3 D3 Squid Illex spp., Todarodes spp. 1.3, 2.1, 2.2, 3.1 M D3 N/A Billfish Istiophoridae all areas M D2 D2 Common squid Loligo vulgaris 1.3, 2.2, 3.1 M D3 N/A Black-bellied angler Lophius budegassa 1.1, 1.3, 2.2, 3.1 M C2 D4 Anglerfish Lophius piscatorius 1.1, 1.3, 2.2, 3.1 M C2 D4 Hake Merluccius merluccius all areas M C3 D4 Blue whiting Micromesistius poutassou 1.1, 3.1 V D3 D3 Grey mullets Mugilidae 1.3, 2.1, 2.2, 3.1 M D3 D3 Red mullet Mullus barbatus all areas M C3 D4 Striped red mullet Mullus surmuletus all areas M C3 D4 Norway lobster Nephrops norvegicus 1.3, 2.1, 2.2, 3.1 M B3 N/A Common octopus Octopus vulgaris all areas M E4 N/A Pandora Pagellus erythrinus 1.1, 1.2, 2.1, 2.2, 3.1 M D3 E4 White shrimp Parapenaeus longirostris 1.1, 1.3, 2.2, 3.1 M C3 N/A Caramote prawn Penaeus kerathurus 3.1 M E3 N/A Thornback ray Raja clavata 1.3, 2.1, 2.2, 3.1 M D3 N/A Brown ray Raja miraletus 1.3, 2.1, 2.2, 3.1 M D3 N/A Atlantic bonito Sarda sarda all areas M E4 E4 Sardine Sardina pilchardus all areas M D3 E4 Mackerel Scomber spp. 1.3, 2.2, 3.1 M E4 E4 Cuttlefish Sepia officinalis 1.3, 2.1, 3.1 M E3 N/A Sharks Shark-like Selachii all areas M D2 N/A Sole Solea vulgaris 1.2, 2.1, 3.1 M E3 E3 Gilthead sea bream Sparus aurata 1.2, 3.1 M E3 E3 Picarels Spicara spp. 1.3, 2.1, 2.2, 3.1 M E3 E3 Mantis shrimp Squilla mantis 1.3, 2.1, 2.2 M E4 N/A Albacore Thunnus alalunga all areas M C2 C2 Bluefin tuna Thunnus thynnus all areas M C2 C2 Mediterranean horse mackerel Trachurus mediterraneus 1.1, 1.3, 3.1 M E3 E4 Horse mackerel Trachurus trachurus 1.1, 1.3, 3.1 M E3 E4 Tub gurnard Trigla lucerna 1.3, 2.2, 3.1 M D3 D3 Clam Veneridae 2.1, 2.2 M F3 EI Swordfish Xiphias gladius all areas M C2 C2 NAFO areas Cod Gadus morhua 2J 3KL M A2 E3 Cod Gadus morhua 3M M A2 E3 Cod Gadus morhua 3NO M A2 E3 Cod Gadus morhua 3Ps M F4 F4 Cod Gadus morhua SA 1 M F4 F4 Witch flounder Glyptocephalus cynoglossus 3NO M A2 A2 American plaice Hippoglossoides platessoides 3LNO M A2 E3 American plaice Hippoglossoides platessoides 3M M A2 E3 Yellowtail flounder Limanda ferruginea 3LNO M A2 A2 Grenadier Macrouridae SA 2 + 3 M A2 E3 Pandalid shrimp Pandalus spp. 3LN O F3 N/A Pandalid shrimp Pandalus spp. 3M M D2 N/A Rays and skates Raja spp. SA 3 M D2 N/A Greenland halibut Reinhardtius hippoglossoides 3KLMNO M A2 E3 Greenland halibut Reinhardtius hippoglossoides SA 1 M A2 E3 Redfish Sebastes spp. 3LN M A2 A2 Redfish Sebastes spp. 3M M A2 F3 Redfish Sebastes spp. 3O M C2 C2 Redfish Sebastes spp. SA 1 M A2 A2 Highly migratory species, Atlantic, Indian, Pacific Oceans Frigate tuna Auxis spp. M E4 Atlantic back skipjack Euthynnus alleteratus M E4 Billfish Istiophoridae M D2 Shortfin mako Isurus oxyrinchus M A4 Skipjack tuna Katsuwonus pelamis M C2 Porbeagle Lamna nasus M A4 Blue shark Prionace glauca M A4 Atlantic bonito Sarda sarda M E4 Shark Squalidae M D2 Albacore Thunnus alalunga M C2 Yellowfin tuna Thunnus albacares M C2 Bigeye tuna Thunnus obesus M C2 Bluefin tuna Thunnus thynnus M C2 Swordfish Xiphias gladius M C2 CECAF FAO 34 Black scabbardfish Aphanopus carbo Madeira M D3 Anchovy Engraulis encrasicolus O E3 Silver scabbardfish Lepidopus caudatus Mauritania O D2 Common squid Loligo vulgaris Atlantic EC O D2 Hake Merluccius spp. Atlantic EC M C2 Common octopus Octopus vulgaris Atlantic EC M C2 Deepwater rose shrimp Parapenaeus longirostris Atlantic EC M C2 Southern pink shrimp Penaeus notialis Atlantic EC M C2 Bonito Sarda sarda Mauritania O F2 Sardine Sardina pilchardus Atlantic EC M E3 Round sardinella Sardinella aurita Mauritania, Atlantic EC O F3 Short-body sardinella Sardinella maderensis Mauritania, Atlantic EC O F3 Chub mackerel Scomber japonicus Madeira M D2 Chub mackerel Scomber japonicus Mauritania O D2 Cuttlefish Sepia hierredda Atlantic EC O D2 Finfish Sparidae, Serranidae, Haemulidae Atlantic EC O D2 Horse mackerel Trachurus spp. Madeira O D3 Atlantic horse mackerel Trachurus trachurus Mauritania O D2 Cunene horse mackerel Trachurus trecae Mauritania O D2 Scabbardfish Trichiuridae O D2 WECAF Red snapper Lutjanus purpureus French Guiana EEZ M C2 Penaeus shrimp Penaeus subtilis French Guiana EEZ M C2 CCAMLR FAO 58 Antarctic icefish Champsocephalus gunnari Kerguelen O C2 Antarctic toothfish Dissostichus eleginoides Kerguelen O C2 D3 Grenadier Macrouridae Kerguelen Crozet O C2 Grey rock cod Notothenia squamifrons Kerguelen O C2 Rays and skates Raja spp. Kerguelen Crozet O C2 South-west Atlantic FAO 41 Antarctic toothfish Dissostichus eleginoides Argentina/UK O D2 D2 Cusk eel Genypterus blacodes Argentina/UK O D2 D2 Argentine short-finned squid Illex argentinus Argentina/UK O D2 N/A Patagonian squid Loligo gahi Argentina/UK O D2 N/A Grenadier Macrourus spp. Argentina/UK O D2 D2 Patagonian grenadier Macruronus magellanicus Argentina/UK O D2 D2 Southern hake Merluccius australis Argentina/UK O D2 D2 Argentinian hake Merluccius hubbsi Argentina/UK O D2 C2 Southern blue whiting Micromesistius australis Argentina/UK O D2 D2 Patagonian rock cod Notothenia spp., Patagonotothen spp. Argentina/UK O D2 D2 Red cod Salilota australis Argentina/UK O D2 D2 Angola FAO 47 Red striped shrimp Aristeus varidens Angola O B2 N/A Deepwater rose shrimp Parapenaeus longirostris Angola O B2 N/A Penaeid shrimps Penaeus spp. Angola O B2 N/A 12. Appendix XVI is replaced by the following: Appendix XVI (Section I) Other biological samplings Y= yearly; T= every three years; S= every six years Species Area/Stock Growth Data Maturity Data Fecundity Sex ratio Length Weight Length Age Length Age Length Age ICES areas I, II Eel Anguilla anguilla I, II T T Atlanto-Scandian herring Clupea harengus IIa, V T T T T T T Cod Gadus morhua I, II T T T T T T Haddock Melanogrammus aeglefinus I, II T T T T T T Blue whiting Micromesistius poutassou I-IX, XII, XIV T T T T T T Northern prawn Pandalus borealis I, II T T T T Saithe Pollachius virens I, II T T T T T T Redfish Sebastes spp. (4) I, II T T T T T T Horse mackerel Trachurus trachurus IIa, IVa, Vb, VIa, VIIa-c, e-k, VIIIabde T T T T T T North Sea (Skagerrak)  ICES area IIIa (north) Sand eel Ammodytidae IIIa N T T T T T T Eel Anguilla anguilla IIIa N T T Herring Clupea harengus IV, VIId, IIIa/22-24, IIIa T T T T T T Cod Gadus morhua IV, VIId, IIIa T T T T T T Haddock Melanogrammus aeglefinus IV, IIIa T T T T T T Hake Merluccius merluccius IIIa, IV, VI, VII, VIIIab T T T T T T Blue whiting Micromesistius poutassou I-IX, XII, XIV T T T T T T Norway lobster Nephrops norvegicus Functional unit S S S T Northern shrimp Pandalus borealis IIIa, IVa east T T T T Plaice Pleuronectes platessa IIIa T T T T T T Saithe Pollachius virens IV, IIIa, VI T T T T T T Mackerel Scomber scombrus IIIa, IVbc, VIId T T T T T T Sole Solea solea IIIa T T T T T T Sprat Sprattus sprattus IIIa T T T T T T Norway pout Trisopterus esmarki IV, IIIa T T T T T T ICES area III (excluding Skagerrak) including Baltic Eel Anguilla anguilla IIIa (excluding a N) T T Herring Clupea harengus 22-24/25-29, 32/30/31/Gulf of Riga T T T T T T Flounder Platichthys flesus IIIb-d T T T T T T Cod Gadus morhua IIIa S/22-24, 3d/25-32 T T T T T T Norway lobster Nephrops norvegicus Functional unit S S S T Plaice Pleuronectes platessa IIIa S T T T T T T Salmon Salmo salar IIIb-d, 22-31/32 T T T T T T Sea trout Salmo trutta IIIb-d T T T T T T Sole Solea solea IIIa T T T T T T Sprat Sprattus sprattus IIIa S/IIIb-d T T T T T T North Sea and eastern Channel  ICES areas IV, VIId Sand eel Ammodytidae IV T T T T T T Eel Anguilla anguilla IV, VIId T T Argentine Argentina spp. (4) IV T T T T T T Herring Clupea harengus IV, VIId, IIIa T T T T T T Shrimp Crangon crangon IV, VIId T T T T Seabass Dicentrarchus labrax IV, VIId T T T T T T Cod Gadus morhua IV, VIId, IIIa T T T T T T Four-spot megrim Lepidorhombus boscii IV, VIId T T T T T T Megrim Lepidorhombus whiffiagonis IV, VIId T T T T T T Black-bellied angler Lophius budegassa IV, VIId T T T T T T Anglerfish Lophius piscatorius IV, VI T T T T T T Haddock Melanogrammus aeglefinus IV, IIIa T T T T T T Whiting Merlangius merlangus IV, VIId T T T T T T Hake Merluccius merluccius IIIa, IV, VI, VII, VIIIab T T T T T T Blue whiting Micromesistius poutassou I-IX, XII, XIV T T T T T T Lemon sole Microstomus kitt IV, VIId T T T T T T Red mullet Mullus barbatus IV, VIId T T T T T T Striped red mullet Mullus surmuletus IV, VIId T T T T T T Norway lobster Nephrops norvegicus Functional unit S S S T Northern shrimp Pandalus borealis IIIa, IVa east/IVa T T T T Plaice Pleuronectes platessa IV/VIId T T T T T T Saithe Pollachius virens IV, IIIa, VI T T T T T T Turbot Psetta maxima IV, VIId T T T T T T Thornback ray Raja clavata IV, VIId T T T T Starry ray Raja radiata IV, VIId T T T T Cuckoo ray Raja naevus IV, VIId T T T T Spotted ray Raja montagui IV, VIId T T T T Other rays and skates Rajidae (4) IV, VIId T T T T Mackerel Scomber scombrus IIIa, IVbc, VIId T T T T T T T T Brill Scopthalmus rhombus IV, VIId T T T T T T Sole Solea solea IV/VIId T T T T T T Sprat Sprattus sprattus IV T T T T T T Horse mackerel Trachurus spp. (4) IIa, IVa, Vb, VIa, VIIa-c, e-k, VIIIabde/IIIa, IVbc, VIId T T T T T T T T Norway pout Trisopterus esmarki IV T T T T T T NE Atlantic and western Channel  ICES areas V, VI, VII (excluding d), VIII, IX, X, XII, XIV Eel Anguilla anguilla all areas T T Scabbardfish Aphanopus spp. (4) IXa, X T T T T T T Argentine Argentina spp. (4) all areas T T T T T T Alfonsinos Beryx spp. (4) X T T T T T T Edible crab Cancer pagurus all areas T T T T Gulper shark Centrophorus granulosus all areas T T T N/A T N/A Leafscale gulper shark Centrophorus squamosus all areas T T T N/A T N/A Portuguese dogfish Centroscymnus coelolepis all areas T T T N/A T N/A Herring Clupea harengus VIa/VIa N/VIaS, VIIbc/VIIa/VIIj T T T T T T Conger Conger conger X T T T T T T Roundnose grenadier Coryphaenoides rupestris all areas T T T T T T Seabass Dicentrarchus labrax all areas, excluding IX T T T T T T Anchovy Engraulis encrasicolus IXa, only CÃ ¡diz T T T T T T T T Anchovy Engraulis encrasicolus VIII T T T T Y Y Y Y Cod Gadus morhua Va/Vb/VIa/VIb/VIIa/VIIe-k T T T T T T Bluemouth rockfish Helicolenus dactylopterus IXa, X T T T T T T Lobster Homarus gammarus all areas T T T T Orange roughy Hoplostethus atlanticus all areas T T T T T T Four-spot Megrim Lepidorhombus boscii VIIIc, IXa T T T T T T Megrim Lepidorhombus whiffiagonis VI/VII, VIIIabd/VIIIc, IXa T T T T T T Common squid Loligo vulgaris VIIIc, IXa T T T T Black-bellied angler Lophius budegassa IV, VI/VIIb-k, VIIIabd/VIIIc, IXa T T T T T T Anglerfish Lophius piscatorius IV, VI/VIIb-k, VIII abd/VIIIc, IXa T T T T T T Haddock Melanogrammus aeglefinus Va/Vb, VI, XII, XIV/VIa/VIb/VIIa/VIIb-k T T T T T T Whiting Merlangius merlangus VIII/IX, X T T T Whiting Merlangius merlangus Vb/VIa/VIb/VIIa/VIIe-k T T T T T T Hake Merluccius merluccius IIIa, IV, VI, VII, VIIIab/VIIIc, IXa T T T T T T Blue whiting Micromesistius poutassou I-IX, XII, XIV T T T T T T Blue ling Molva dypterygia X T T T T T T Ling Molva molva all areas T T T T T T Red mullet Mullus surmuletus all areas T T T T T T Norway lobster Nephrops norvegicus Functional unit S S S T Common octopus Octopus vulgaris VIIIc, IXa T T T T White shrimp Parapenaeus longirostris IXa T T T T Forkbeard Phycis phycis X T T T T T T Plaice Pleuronectes platessa VIIa/VIIe/VIIfg T T T T T T Saithe Pollachius virens Va/Vb/IV, IIIa, VI/VII, VIII T T T T T T Wreckfish Polyprion americanus X T T T T T T Blond ray Raja brachyura all areas T T T T Thornback ray Raja clavata all areas T T T T Spotted Ray Raja montagui all areas T T T T Cuckoo ray Raja naevus all areas T T T T Other rays and skates Rajidae (4) all areas T T T T Greenland halibut Reinhardtius hippoglossoides V, XIV/VI T T T T T T Sardine Sardina pilchardus VIIIabd/VIIIc, IXa T T T T T T T T Spanish mackerel Scomber japonicus VIII, IX T T T T T T Mackerel Scomber scombrus II, IIIa, IV, V, VI, VII, VIII, IX T T T T T T T T Mackerel Scomber scombrus VIIIc, IXa T T T T T T T T Redfish Sebastes spp. (4) V, VI, XII, XIV T T T T T T Cuttlefish Sepia officinalis VIIIc, IXa T T T T Sole Solea solea VIIa/VIIbc/VIIe/VIIfg/VIIhk/VIIIab/IXa T T T T T T Sea bream Sparidae (4) VIIIc, IXa, X T T T T T T Blue jack mackerel Trachurus picturatus X T T T T T T Horse mackerel Trachurus trachurus IIa, IVa, Vb, VIa, VIIa-c, e-k, VIIIabde/VIIIc, IXa/X T T T T T T T T Pouting Trisopterus luscus VIIIc, IXa T T T T T T Mediterranean Eel Anguilla anguilla all areas T T Giant red shrimp Aristeomorpha foliacea 1.3, 2.2, 3.1 T T T T Red shrimp Aristeus antennatus 1.1, 1.3, 2.2, 3.1 T T T T Bogue Boops boops 1.3, 2.1, 2.2, 3.1 T T T T T T Dolphinfish Coryphaena spp. (4) all areas T T T T T T Seabass Dicentrarchus labrax 1.2 T T T T T T Horned octopus Eledone cirrhosa 1.1, 1.3, 2.1, 2.2, 3.1 T T T T Musky octopus Eledone moschata 1.3, 2.1, 2.2, 3.1 T T T T Anchovy Engraulis encrasicolus all areas T T T T T T Grey gurnard Eutrigla gurnardus 1.3, 2.2, 3.1 T T T T T T Squid Illex spp. (4), Todarodes spp. (4) 1.3, 2.1, 2.2, 3.1 T T T T Billfish Istiophoridae (4) all areas T T T T T T Common squid Loligo vulgaris 1.3, 2.2, 3.1 T T T T Black-bellied angler Lophius budegassa 1.1, 1.3, 2.2, 3.1 T T T T T T Anglerfish Lophius piscatorius 1.1, 1.3, 2.2, 3.1 T T T T T T Hake Merluccius merluccius (4) 1.1, 1.2, 1.3, 2.1, 2.2, 3.1 T T T T T T Grey mullet Mugilidae (4) 1.3, 2.1, 2.2, 3.1 T T T T T T Red mullet Mullus barbatus all areas T T T T T T Striped red mullet Mullus surmuletus all areas T T T T T T Norway lobster Nephrops norvegicus 1.3, 2.1, 2.2, 3.1 S S S T Common octopus Octopus vulgaris all areas T T T T Pandora Pagellus erythrinus 1.1, 1.2, 2.1, 2.2, 3.1 T T T T T T White shrimp Parapenaeus longirostris 1.1, 1.3, 2.2, 3.1 T T T T Caramote prawn Penaeus kerathurus 3.1 T T T T Picarels Spicara maris 3.1 T T T T T T Thornback ray Raja clavata 1.3, 2.1, 2.2, 3.1 T T T T Brown ray Raja miraletus 1.3, 2.1, 2.2, 3.1 T T T T Atlantic bonito Sarda sarda all areas T T T T T T Sardine Sardina pilchardus all areas T T T T T T Mackerel Scomber spp. 1.3, 2.2, 3.1 T T T T T T Sharks Shark-like Selachii (4) all areas T T T T T T Cuttlefish Sepia officinalis 1.3, 2.1, 3.1 T T T T Sole Solea vulgaris 1.2, 2.1, 3.1 T T T T T T Gilthead sea bream Sparus aurata 1.2, 3.1 T T T T T T Picarels Spicara spp. (4) 1.3, 2.1, 2.2, 3.1 T T T T T T Mantis shrimp Squilla mantis 1.3, 2.1, 2.2 T T T T Albacore Thunnus alalunga all areas T T T T T T Bluefin tuna Thunnus thynnus all areas T T T T T T Mediterranean horse mackerel Trachurus mediterraneus 1.1, 1.3, 3.1 T T T T T T Horse mackerel Trachurus trachurus 1.1, 1.3, 3.1 T T T T T T Tub gurnard Trigla lucerna 1.3, 2.2, 3.1 T T T T T T Clams Veneridae (4) 2.1, 2.2 T T T T Swordfish Xiphias gladius all areas T T T T T T NAFO areas Cod Gadus morhua 2J 3KL T T T Cod Gadus morhua 3M T T T T T T Cod Gadus morhua 3NO T T T T T T Cod Gadus morhua 3Ps T T T T T T Cod Gadus morhua SA I T T T T T T Witch flounder Glyptocephalus cynoglossus 3NO T T T American plaice Hippoglossoides platessoides 3LNO T T T T T T American plaice Hippoglossoides platessoides 3M T T T T T T Yellowtail flounder Limanda ferruginea 3LNO T T T Grenadiers Macrouridae (4) SA 2 + 3 T T T T T T Pandalid shrimp Pandalus spp. (4) 3M T T T T Skates Raja spp. (4) SA 3 T T T Greenland halibut Reinhardtius hippoglossoides 3KLMNO T T T T T T Greenland halibut Reinhardtius hippoglossoides 1D T T T T T T Redfish Sebastes spp. (4) 3M T T T Redfish Sebastes spp. (4) 3LN T T Redfish Sebastes spp. (4) 3O T T Redfish Sebastes spp. (4) SA I T T Highly migratory species, Atlantic, Indian, Pacific Oceans Frigate tunas Auxis spp. (4) T T T T T T Atlantic back skipjack Euthynnus alleteratus T T T T T T Billfish Istiophoridae (4) T T T T T T Short-fin mako Isurus oxyrinchus T T T T Skipjack tuna Katsuwonus pelamis T T T T T T Porbeagle Lamna nasus T T T T Blue shark Prionace glauca T T T T Atlantic bonito Sarda sarda T T T T T T Sharks Squalidae (4) T T T T Albacore Thunnus alalunga T T T T T T Yellowfin tuna Thunnus albacares T T T T T T Bigeye tuna Thunnus obesus T T T T T T Bluefin tuna Thunnus thynnus T T T T T T Swordfish Xiphias gladius T T T T T T CECAF FAO 34 Black scabbardfish Aphanopus carbo Madeira T T T T T T Anchovy Engraulis encrasicolus T T T T T T Common squid Loligo vulgaris Atlantic EC T T T T Hake Merluccius spp. (4) Atlantic EC T T T T T T Common octopus Octopus vulgaris Atlantic EC T T T T Deepwater rose shrimp Parapeneus longirostris Atlantic EC T T T T Southern pink shrimp Penaeus notialis Atlantic EC T T T T Sardine Sardina pilchardus Atlantic EC T T T T T T Bonito Sarda sarda Mauritania T T T T T T Round sardinella Sardinella aurita Mauritania, Atlantic EC T T T T T T Short-body sardinella Sardinella maderensis Mauritania, Atlantic EC T T T T T T Chub mackerel Scomber japonicus Madeira, Mauritania T T T T T T Cuttlefish Sepia hierredda Atlantic EC T T T T Horse mackerel Trachurus spp. (4) Madeira T T T T T T WECAF Red snapper Lutjanus purpureus French Guiana EEZ T T T T T T Penaeus shrimp Penaeus subtilis French Guiana EEZ T T T T (1) This segment is aggregated for all passive gears. Note 1: If a gear category contains less than 10 vessels, then the cell can be merged with a neighbouring length category to be specified in the national programme. Note 2: If a vessel spends more than 50 % of its time using a specific type of fishing technique, it should be included in the corresponding segment. Note 3: Length is defined as length over all (LOA). (2) A fishing day is to be considered as targeting one specific species, if the percentage of this species in total daily catch is higher than threshold 1. (3) A fishing day is to be considered as affecting significantly a species, if the percentage of the particular species is higher than threshold 2. (4) Each present species in a particular area should be considered separately.